Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Species 1, represented by Figs 2-4, duct formed in walls of casing by two half-shells of casing
Species 2, represented by Figs 5-7, duct formed directly/integrally in walls of monobloc casing
Species 3, represented by Figs 8-10, duct formed by a conduit within walls of monobloc casing
The inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Unity of Invention is lacking in the instant claims of Species 1-3; they fail to contribute over the prior art because the technical feature linking the groups is known in the prior art.   The technical feature linking Species 1-3 is the formation of ducts in walls of the battery casing, which is taught by Maguire US PG Publication 2016/0344061, which teaches an electric car battery casing the has ducts 74 formed in the walls 72 (see Figs 2-3; paras 0049-0051). Therefore, the technical feature linking the inventions in Species 1-3 does not constitute a special technical feature as defined under PCT Rule 13.2, as it does not define a contribution over the prior art.
Accordingly, the Species are not so linked by the same or corresponding technical feature to form a single, general inventive concept.
This application contains claims directed to more than one subspecies of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 for the same reasons as listed above. 
2.	Claim(s) 1-3 and 10 are generic to Species 1. Upon election of Species 1, one of the following subspecies must be elected:
		Subspecies a: Figures 2A-2B, corresponding to Claim 5		Subspecies b: Figures 3-4, corresponding to Claim 4
3.	Claim(s) 1, 6-7, and 10 are generic to Species 2.  Upon election of Species 2, one of the following subspecies must be elected: 
		Subspecies c: Figure 5, no additional claims		Subspecies d: Figures 6, no additional claims
Subspecies e: Figures 7, no additional claims
4.	Claim(s) 1 and 8-10 are generic to Species 3.  Upon election of Species 3, one of the following subspecies must be elected: 
		Subspecies f: Figures 8-9, no additional claims		Subspecies g: Figure 10, no additional claims
5.	As an example of a complete election, the election of Species 1, subspecies A would indicate the election of the embodiment corresponding with Figures 2A-2B, resulting in the examination of Claims 1-3, 5, and 10.  
As another example of a complete election, the election of Species 3, Figure 10 would indicate the election of the embodiment shown in Fig. 10, resulting in the examination of Claims 1 and 8-10. 
6.	REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CRF 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S. PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on Monday through Thursday, 7 am - 4 pm; Friday, 7 am - 11 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729